   Case 4:21-cv-00057-BMM-JTJ Document 1 Filed 05/27/21 Page 1 of 2



Adrianna Potts
CROWLEY FLECK PLLP
490 North 31st Street, Suite 500
Billings, MT 59101
Main: 406-252-3441
Fax:406-259-4159
E-Mail: apotts@crowleyfleck.com
Attorney for Defendant Federal Express Corporation

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

LANCE BROADBENT,
                                        Case No.:
                 Plaintiff,

  vs.                                     NOTICE OF REMOVAL OF
                                        CIVIL ACT UNDER 28 U.S.C. §§
FEDERAL EXPRESS                         1332 [DIVERSITY], and 28 U.S.C.
CORPORATION,                                           §1441

                 Defendant.



        Defendant, FEDERAL EXPRESS CORPORATION ("Defendant"),

by and through its undersigned counsel, respectfully gives notice to Cascade

County District Court, Montana Eighth Judicial District, as follows:

        1. Defendant has filed a Notice of Removal with the United States

District court for the District of Montana, Great Falls Division. A copy of

the Notice of Removal is attached hereto as Exhibit "A."


        2. Pursuant to the Provisions of 28 U.S.C. § 1446, the filing of the

Notice of Removal by Defendant in United States District Court for the
    Case 4:21-cv-00057-BMM-JTJ Document 1 Filed 05/27/21 Page 2 of 2



District Court of Montana effects the removal of this action from this court's

jurisdiction, and this court "shall proceed no further unless and until the case


is remanded" by the federal court. 28 U.S.C. § 1446.


      DATED: May 27, 2021




                                              By: /s/Adrianna Potts
                                              Adrianna Potts
                                              Crowley Fleck
                                              490 North 31st Street, #500
                                              Billings, MT 59101
                                               (406)252-3441
                                               apotts@crowleyfleck.com


                      CERTIFICATE OF SERVICE

      I hereby certify that I have served a true and correct copy of the

foregoing via this Court's ECF filing system on this 27th day oflVIay, 2021

to the following address:

                               Mr. Daniel Flaherty
                            Flaherty Gallardo Lawyers
                             1026 First Avenue South
                                  PO Box 1968
                             Great Falls, MT 59403
                               0: (406) 727-8494
                               F: (406) 727-8537
                     Email: daniel(%flahertylawvers.com



                                        /s/' Adrianna Potts
                                        Adrianna Potts, Esq.
